DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0017899) in view of Cotner (US 2016/0199167) and Muni et al. (US 2008/0015540).
Regarding claim 1, Yang teaches soft buckling actuators which may be actuated by over-inflating one or more cells which are inside the actuator body (“an actuator” & “pre-compressed”) (Pg. 1, Paragraph [0011]). The actuator may be formed from any elastic material known in the art (Pg. 7, Paragraph [0107]). The actuator may also include secondary materials, which are formed from the same materials as the actuator and does not buckle during inflation (“an elastomeric seal configured to be impermeable to actuating fluid”) (Pg. 6, Paragraph [0100]). Yang further teaches that the actuators may take on any shape or size and may be used for a wide variety of bodily organs including hearts (Pg. 5, Paragraph [0095]; Pg. 7, Paragraph [0116]). 
Yang is silent with respect to the bucklable actuator being a foam material. Yang is additionally silent with respect to the secondary material being disposed on the bucklable actuator.
Cotner teaches a device for wrapping around a bodily organ and preventing overexpansion (Abstract). The device includes an exterior shell which encases a preformed foam body (Pg. 4, Paragraph [0062]; Fig. 3). The use of a foam is desired in order to be pliable or compliant shape (Pg. 6, Paragraph [0072]-[0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the bucklable elastic actuator of Yang such that the elastic material is an elastic foam in order to be pliable and compliant (“an elastomeric foam”) and the secondary material as an exterior shell in order to prevent overexpansion (“an elastomeric seal”) as taught by Cotner. 
Yang is silent to the bucklable actuators having a coating disposed on the foam, wherein the coating is configured to constrain the elastomeric foam and is configured to break or fracture when the actuator inflates. 
Muni teaches substance delivering device for treating a broad range of disorders (Pg. 1, Paragraph [0002]). The device includes a flexible catheter shaft having a proximal portion and a distal portion (Pg. 6, Paragraph [0091]). The distal portion includes an expandable reservoir which is designed to deliver solutions to surrounding anatomy upon expansion (Pg. 7, Paragraph [0092]-[0093]). The expandable reservoir may include a fracturable coating which is designed to fracture upon expansion of the reservoir (Pg. 8, Paragraph [0095]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the actuators of Yang such that the elastic foam of the actuators further includes a fracturable coating which fractures upon inflation of the actuator as taught by Muni who additionally teaches medical devices to be implanted in the body which inflate and deflate. Furthermore, one of ordinary skill in the art would appreciate that the resulting configuration would be a foam actuator with the fracturable coating of Muni which breaks upon inflation of the actuator and an exterior shell to prevent overexpansion (“an elastomeric foam, a coating and an elastomeric seal”)
Regarding claim 2, Yang teaches the actuators as discussed above with respect to claim 1. The elastomeric material of the actuator may be urethane rubbers (Pg. 7, Paragraph [0107]).
Regarding claim 3, Yang teaches the actuators as discussed above with respect to claim 1. Muni further teaches the fracturable coating is formed from high molecular weight PETG (Pg. 8, Paragraph [0095]).
Regarding claim 4, Yang teaches the actuators as discussed above with respect to claim 1. As discussed above, the secondary materials may be formed from the same materials as the actuators (Pg. 7, Paragraph [0107]). 
Regarding claims 5-9, Yang teaches the actuators as discussed above with respect to claim 1.
Yang is silent with respect to the coating having a thickness from  0.5 to 2.0 mm, as required by claim 5, the elastomer seal having a thickness greater than 2 mm, as required by claims 6-7, the elastomer seal having a thickness at least twice the thickness of the coating, as required by claim 8, and the elastomer seal having a thickness of from 1 cm to 2 cm and is 100 times thicker than the thickness of the coating, as required by claim 9.
However, as discussed above, the actuators taught by Yang may take on any shape or size including simulating a beating heart through inflation and deflation. Similarly, applicant’s actuators of claim 1 additionally appear to be utilized in applications which fit over the exterior contour of a heart (PGPUB, Pg. 1, Paragraph [0010]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). Therefore, the thicknesses of the fracturable coating and the exterior shell for use in applciations including the heart are well within the purview of one of ordinary skill in the art and it would have been obvious to optimize the thicknesses of the fracturable coating applied to the foam actuators of Yang and the exterior shell further applied to the fracturable coatings such that both the invention of Yang and that of instant claim 1 are directed towards use as actuators for human hearts. This includes the fracturable coating having a thickness from  0.5 to 2.0 mm, as required by claim 5, the exterior shell having a thickness greater than 2 mm, as required by claims 6-7, the exterior shell having a thickness at least twice the thickness of the fracturable coating, as required by claim 8, and the exterior shell having a thickness of from 1 cm to 2 cm and is 100 times thicker than the thickness of the fracturable coating, as required by claim 9.
Regarding claim 11, Yang teaches the actuators as discussed above with respect to claim 1. As discussed above, the fracturable coating is designed to fracture upon expansion of the actuator and the actuators may be inflated (“one or more directions”). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0017899) in view of Cotner (US 2016/0199167) and Muni et al. (US 2008/0015540) as applied to claim 1 above, and further in view of Kothera et al. (US 2009/0301292).
Regarding claim 10, Yang teaches the actuators as discussed above with respect to claim 1.
Yang is silent with respect to the actuators further including inextensible mesh layers or fibers disposed on the exterior shell which are configured to direct inflated motion.
Kothera teaches fluidic muscle actuators with in inner elastic bladder surrounded by a braided filament sleeve (Abstract). The contractile or extensile movements are controlled and possible based on the forces of the braided sleeve (Abstract). The braided sleeve includes fiber filaments (Pg. 3, Paragraph [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the actuators of Yang such that they further include the braided sleeves which control the movements of the actuator as taught by Kothera.

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 8/3/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. 
In particular, applicant argues that the submitted affidavits of Zhao, MacMurray and Shepherd disqualify the prior art of Shepherd as prior art due to the cited portions of Shepherd in the rejection of 3/3/2022 being taught by MacMurray and Shepherd and not Zhao in addition to the prior art and the instant application being commonly owned and the prior art of Shepherd being published within a year of the effective filing date of the instant invention.
The examiner concedes in that the affidavits in addition to the prior art being published within a year of the effective filing date of the instant invention along with the prior art being commonly owned overcomes the previous rejection in view of Shepherd. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection has been made in view of Yang and Cotner as discussed above. The current action is made NON-FINAL. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783